UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTION 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:1-07753 DECORATOR INDUSTRIES, INC. (Exact name of registrant as specified in its charter) 10011 Pines Boulevard, Pembroke, Pines, Florida33024 / (954) 436-8909 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.20 par value per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) þ Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:259 Pursuant to the requirements of the Securities Exchange Act of 1934, Decorator Industries, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. January 7, 2011 By: /s/ William A. Johnson Date William A. Johnson, President
